Citation Nr: 1426140	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-22 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for peripheral neuropathy


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from January 1970 to September 1972, to include a tour of duty in Vietnam.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam War Era.

2.  The Veteran currently has peripheral neuropathy, the symptoms of which began following his presumed herbicide exposure in service.


CONCLUSION OF LAW

Criteria for service connection for peripheral neuropathy have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310. 

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  

Effective September 6, 2013, VA amended its adjudication regulations for peripheral neuropathy.  Under the amendments, peripheral neuropathy must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needed to be transient (as it was under the regulations at the time the Veteran filed his claim).

In this case, the Veteran was stationed in Vietnam from August 1971 until September 1972, meaning that it is presumed that he was exposed to herbicides, such as Agent Orange, during his military service.

The issue then becomes whether his peripheral neuropathy began within a year of his presumed exposure, and if so, whether it continued since that time.

Service treatment records show that immediately upon returning from Vietnam, the Veteran presented for treatment with complaints of numbness or paresthesias in his left thigh with some weakness.  The provisional diagnosis was possible neuropathy.  The Veteran's separation physical which was completed that same day again noted possible peripheral neuropathy.  Unfortunately, no neurologic testing appears to have been conducted.

The Veteran promptly filed a claim in September 1972 seeking service connection for a pinched nerve in his left thigh (numbness) since June 1972.  He underwent a VA examination in November 1972, but again no neurologic testing appears to have been conducted.  The Veteran was instead evaluated for a back condition and a pinched nerve.

The Veteran eventually filed a claim for peripheral neuropathy, but it was denied, because it was concluded that his peripheral neuropathy had resolved following service.  However, the Veteran has consistently reported experiencing numbness since service, particularly in his left lower extremity, and he is competent to report symptoms, such as numbness, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Examples of this consistency are found in the Veteran's Board testimony and in his VA treatment records (such as January 2007, April 2007, May 2011, and October 2012).  

In adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran consistently reported that his symptoms had continued since service both at his Board hearing and at his appointments with VA.  As such, the Board finds the Veteran to be credible, and his statements are therefore sufficient to establish continuity of symptomatology. 

Moreover, even if service connection was not warranted based on a presumptive basis, a number of medical professionals in a VA neurology department have suggested that the Veteran's peripheral neuropathy is the result of herbicide exposure.  See VA treatment records in January 2007, April 2007, January 2011, November 2012, and April 2013.   

The final issue is whether the Veteran experienced peripheral neuropathy to a degree of 10 percent disabling within a year of his herbicide exposure.  Under 38 C.F.R. § 4.124a, DC 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  Given the fact that the Veteran's symptoms were significant enough to cause him to seek treatment while still in service, the Board believes that they satisfy the threshold of mild.

As such, the criteria for service connection for peripheral neuropathy have been met, and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for peripheral neuropathy is granted.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


